Citation Nr: 1446523	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis/lung disorder.  

2.  Entitlement to an increased rating for thoracolumbar strain with intervertebral disc syndrome, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for cervical spine herniated nucleus pulposus, status post fusion surgery with residual scar with intervertebral disc syndrome. currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for tension headaches, rated as 30 percent disabling prior to May 23, 2011, and as 50 percent disabling from that date. 

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate. 

REPRESENTATION

Appellant represented by:	Robert Brown, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, in addition to the claims noted on the title page, addressed claims of increased rating for tension headaches and right upper extremity radiculopathy.  The Veteran addressed those issues in his notice of disagreement.  

In December 2011, the RO increased the rating for the right upper extremity neuropathy from 10 to 20 percent, effective from the March 2010 date of claim.  That issue was included in the December 2011 statement of the case (SOC); however, the Veteran did not include that issue on his Substantive Appeal received in January 2012.  Thus, that issue is not before the Board.  

In the December 2011 rating decision, the RO also increased the rating for headaches from 30 to 50 percent, effective May 23, 2011, the date of a VA examination, and notified the Veteran that was a full grant of benefits sought on appeal.  The Veteran expressed his disagreement with the rating assigned in his NOD and the RO's subsequent grant of increase assigned an effective date later than the date of claim.  That issue has not been addressed in an SOC to date.  

The Veteran presented testimony at a Board hearing in November 2013, at which time the issues were limited to service connection for bronchitis, increased rating for the lumbar and cervical spines, and aid and attendance.  A transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of an increased rating for right lower extremity radiculopathy was raised in a January 2012 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


REMAND

Concerning the claim for a higher rating for tension headaches, the Veteran disagreed with the RO's September 2010 denial of a rating in excess of 30 percent for this in September 2010.  While the RO increased the rating to 50 percent effective from May 23, 2011 in December 2011, a higher rating could be assigned prior to this date on a schedular basis, and a higher rating than 50 percent could be assigned from May 23, 2011 on an extraschedular basis.  Accordingly, the RO's action did not abrogate the appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, remand for a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the claim for service connection for bronchitis/lung disorder, the Veteran has submitted credible evidence, including photographs submitted in March 2011, that he was exposed to oil well fire during his Iraq tour of duty which was from December 1990 to May 1991, and service treatment records show that he was treated for suspected bronchitis in service in June 1991.  Treatment is again shown as of 2007, with bronchitis and reactive airways disease shown.  Records show that he was a smoker at the time, and that in October 2007, his reactive airways disease was felt to be being aggravated by cigarette consumption.  The Veteran argues that his bronchitis/reactive airways disease was caused by exposure to oil well fires in service.  Under 38 C.F.R. § 3.159 (2013) as indicated by the low threshold announced in McLendon v. Nicholson, 7 Vet. App. 79 (2006), a VA examination is necessary for this claim, as indicated below.  

Concerning all of the claims for higher compensation, the Veteran testified during his November 2013 hearing before the undersigned that he began receiving some private treatment due to pain from all service-connected disabilities in October or November 2013.  These records of treatment are not of record and are relevant and so they must be obtained in light of the provisions of 38 C.F.R. § 3.159.  Since the case is being remanded, all additional VA medical records of treatment which the Veteran has received since June 2011, the date of the most recent treatment record contained in his claims folder, should be obtained.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, it is unclear if, and if so, from what date, the Veteran has been in need of regular aid and attendance of another person solely due to his service-connected disabilities.  Accordingly, a VA examination to address this matter will be obtained.  The Board notes that in March 2011, the Veteran's spouse testified that he had gone down hill in the last couple of years.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all additional available relevant medical records, including any private medical records of treatment which the Veteran has received since October 2013, and all VA medical records of treatment he has received since June 2011.

2.  Issue the Veteran and his representative a statement of the case on the matter of the rating to be assigned for tension headaches.  If he perfects an appeal of this issue, return it to the Board for appellate review.  

3.  After the above development is completed, schedule the Veteran for a VA aid and attendance examination.  The record must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any indicated studies and tests should be conducted.  The examiner should determine the following: 

a) Whether any of the Veteran's service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance; 

b) Whether as a result of his service-connected disabilities the Veteran is substantially confined to his residence or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job).  

An explanation should be provided for all opinions expressed.   

4.  If the evidence obtained on remand warrants any additional action, such as VA examinations on the Veteran's claims for higher ratings, such action should be taken.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


